Citation Nr: 0325896	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  02-07 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a postoperative 
back disorder.

2.  Entitlement to service connection for a postoperative 
back disorder. 

3.  Entitlement to service connection for bilateral tinea 
pedis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active service from June 1978 to February 
1979.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2002 decision of the New Orleans, Louisiana, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence 
had been received to reopen a claim of service connection for 
a postoperative back disorder.  The RO then went on to deny 
the claim on the merits.  Additionally, the RO denied service 
connection for bilateral tinea pedis (athlete's feet).

In a March 2000 decision, the Board denied service connection 
for lumbar stenosis, status post L5-S1 decompression.  
Therefore, the claim can only be reopened upon submission of 
new and material evidence.  As noted above, in the March 2002 
rating decision, the RO reopened the claim for service 
connection for the veteran's postoperative back disorder and 
thereafter denied it on a de novo basis.  The veteran was not 
prejudiced by the RO's action in that a de novo review is a 
lower threshold in establishing a claim of service 
connection.  However, the Board still must initially 
determine whether the veteran has presented new and material 
evidence sufficient to reopen this claim because only if this 
threshold burden has been met will the Board have 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  Accordingly, the issues on appeal are as stated on 
the title page of this decision.

The RO issued a decision on July 1, 2000, finding no clear 
and unmistakable error (CUE) in a July 1979 rating action 
denying service connection for bilateral stress fractures of 
the heels.  The veteran was informed of the CUE determination 
by letter dated July 10,  2000.  He did initiate an appeal 
within the one year prescribed period.  In his March 2002 
notice of disagreement as to the adjudications which are the 
subjects of this appeal, he also expressed dissatisfaction 
with adjudications on the matter of service connection for 
the heel stress fractures.  It appears that he is seeking to 
reopen the claim of service connection for heel stress 
fracture residuals, so this claim is referred to the RO for 
appropriate consideration.

FINDINGS OF FACT

1.  In a March 2000 decision, the Board denied the veteran's 
claim for service connection for lumbar stenosis, status post 
L5-S1 decompression.

2.  The evidence received since that decision is neither 
cumulative nor redundant and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim concerning the back disorder.

3.  A postoperative back disorder was not shown to be present 
in service or until several years thereafter, and there is no 
competent medical evidence linking the current postoperative 
back disorder to service.  

4.  Tinea pedis was not shown to be present in service or 
until several years thereafter, and there is no competent 
medical evidence linking the current tinea pedis to service.  


CONCLUSIONS OF LAW

1.  The March 2000 decision of the Board denying service 
connection for a postoperative back disorder is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002).

2.  Evidence received since the Board's decision is new and 
material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).

3.  A postoperative back disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).

4.  Bilateral tinea pedis was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  It is codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And regulations implementing the VCAA have been 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002)).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim-but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  See 38 U.S.C.A. § 5103(a); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).

The Board also must point out, however, that the change in 
definition of what constitutes new and material evidence is 
inapplicable to the petition, as here, to reopen the claim 
which was filed before August 29, 2001.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  
But the other requirements of the VCAA and implementing 
regulations do apply, although they have been satisfied.



The rating decision appealed and the statement of the case 
(SOC), especially when considered together, discussed the 
pertinent evidence, provided the laws and regulations 
governing the claims, and essentially notified the veteran of 
the evidence needed to prevail.  Also in letters, dated in 
April 2001 and August 2001, and in the May 2002 SOC, in 
particular, the RO specifically informed the veteran of what 
information he needed to provide in the event that there were 
outstanding private treatment records that VA needed 
to retrieve.  Furthermore, he was advised that the RO would 
obtain VA medical records that he identified.  So the 
statutory and regulatory requirement that VA notify him as to 
what evidence, if any, will be obtained by him and what 
evidence, if any, will be obtained by VA for him, has been 
met.  See Quartuccio v. Principi, 16 Vet App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159).  

The Board also must point out, however, that the change in 
definition of what constitutes new and material evidence is 
inapplicable to a petition, as here, which was filed before 
August 29, 2001.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156(a)).  But the other 
requirements of the VCAA and implementing regulations do 
apply, although they have been satisfied.

Also in connection with the current appeal, the veteran's 
service department medical records are on file and his VA 
treatment records have been associated with the claims file.  
As explained later in this decision, there is no indication 
that other Federal department or agency records exist that 
should be requested.  The veteran has not identified private 
treatment records that should be obtained.  So there is no 
indication that additional evidence exists and can be 
obtained on the issues here in question.  Adjudication of 
this appeal, then, without referral to the RO for further 
consideration under the new laws and regulations, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993).



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection also may be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
received with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
 
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.



For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the Court of Appeals for 
Veterans Claims (Court) held that the prior holding in Justus 
that the credibility of the evidence is to be presumed was 
not altered by the Federal Circuit decision in Hodge.  
Moreover, the evidence to be considered is that added to the 
record since the last final denial on any basis.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  


Analysis

A.  New and Material Evidence to Reopen the Claim of Service 
Connection for a Postoperative Back Disorder

The Board issued a decision in March 2000 denying service 
connection for a postoperative back disorder classified as 
lumbar stenosis, status post L5-S1 decompression.  The Board 
determined that there was no medical evidence linking the 
veteran's current low back disorder to service.  The evidence 
considered in connection with the Board's August 2000 
decision included the following:  service medical records 
(SMRs), statements from the veteran in support of his service 
connection claim, and reports from a private physician and 
from VA.  

Service medical records contain no complaints, findings or 
treatment for a back condition.  The veteran sustained stress 
fractures of both heels during service.  When he was examined 
in January 1979 for service separation, the spine and 
musculoskeletal system were evaluated as normal.  

VA hospitalization records in November 1996, and VA 
outpatient treatment records from November 1996 to March 
1997, indicate a diagnosis of lumbar stenosis, status post 
L5-S1 decompression.  The veteran underwent S1-L5 discectomy 
and nerve root decompression.  The hospitalization report 
indicates that the veteran had suffered from back pain for 
six years.  The treatment notes indicate that he had 
complained of pain in his back and legs, but there is no 
indication as to the etiology of the lumbar stenosis, status 
post L5-S1 decompression.

An original claim of service connection for back disorder was 
received in July 1997.  In statements in support of the 
claim, the veteran argued that stress fractures of the heels 
sustained in service are proof of the rigors of basic 
training and demonstrate that the spine was subjected to the 
same pounding force which produced the stress fractures of 
the heels.  He asserted that the physical pounding from 
running on concrete highways and other hard surfaces resulted 
in compression of the spine and discs.  He emphasized that 
his back condition did not appear suddenly; rather, it became 
progressively worse over the years since service, eventually 
necessitating an L5-S1 decompression and pain crisis 
management.  

Reports were received in July 1998 from Carl D. Goodman, M.D.  
The reports, dated from October 1990 to December 1991, 
reflect a diagnosis of lumbar disc syndrome on the left with 
S1 radiculopathy and probable L5 disc herniation.  
They provide no indication regarding the etiology of the 
veteran's S1 radiculopathy and L5 disc herniation.

VA outpatient treatment notes, dated from July 1998 to 
September 1998, indicate additional complaints of pain, and 
in September 1998, the veteran was diagnosed with muscle 
spasms and lumbar radiculitis.  A joint injection and 
neuroplasty were performed to alleviate pain.  There is no 
mention of any etiology of the veteran's back disability.

Evidence added to the claims file since the Board's March 
2000 decision includes duplicate copies of the above-
referenced medical records from Dr. Goodman and from VA.  
Also added to the record were statements from the veteran in 
support of his application to reopen his claim of service 
connection for a postoperative back disorder.  These 
statements are cumulative in nature as they essentially 
reiterate the above-referenced contentions.  Also added to 
the record were reports from a private physician and an 
article from a website providing information for patients 
about lumbar stenosis.  

Reports from Randall Cork, M.D., dated from August 1998 to 
January 1999, reflect that the veteran received pain 
management service.  The veteran gave a history of low back 
pain since 1998 and described low back pain radiating to the 
left leg.  The diagnoses included post laminectomy syndrome 
and lumbosacral radiculitis.  There is no mention of any 
etiology of the veteran's back disability.

The veteran provided an article from a website about lumbar 
stenosis.  It was stated that lumbar stenosis involves 
narrowing of the spinal canal which compresses the nerves 
traveling through the lumbar spine into the legs.  The 
article goes on to note that lumbar stenosis is occasionally 
seen in younger patients (between 30 and 40), from 
developmental causes; however, it is usually a degenerative 
condition seen as part of the normal body aging process that 
develops when patients are 60 years old or older.  

The article from the website is new evidence.  It is also 
material evidence since, arguably, it provides support to the 
veteran's contention, explored in greater depth below, that 
his early onset of degenerative changes of the lumbar spine 
is attributable to the physical rigors of basic training.  
The additional evidence is so significant that it must be 
considered to fairly consider the merits of the veteran's 
claim.  Accordingly, it is new and material and the claim is 
reopened.

B.  Merits Determination of Service Connection for a 
Postoperative Back Disorder 

Service medical records are negative for any back injuries or 
defects.  Degenerative changes of the lumbar spine, 
classified as lumbar disc syndrome, were first medically 
verified about ten years after the veteran had completed 
service.  No VA or private clinician has provided a medical 
opinion linking the veteran's current postoperative back 
disorder to his military service.  



A veteran seeking disability benefits must establish the 
existence of a disability and a connection between the 
veteran's service and the disability.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  Also found at Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).

The veteran states that lumbar disc syndrome was first 
objectively identified when he was about 43 years old.  He 
maintains that it became manifested at that relatively early 
age because degenerative changes of the lumbar spine were 
accelerated by the wear and tear on the spine from the 
pounding to which his body was subjected during basic 
training.  He asserts that, absent the pounding to which his 
spine was subjected during basic training, he would likely 
not have suffered from lumbar disc syndrome before reaching 
60 years of age.  He has provided an article from a website 
about medical topics in support of his contentions. 

The Board also has considered the evidence from the medical 
website indicating that lumbar spinal stenosis is only 
occasionally seen in younger persons, primarily between 30 
and 40 years old, and that it is a degenerative condition 
more typically seen in persons 60 years old or older as part 
of the normal aging process.  

The Board does not dispute the validity of this treatise 
evidence.  But this evidence does not indicate that, in the 
veteran's particular case, the appearance of lumbar disc 
syndrome at about age 43, was necessarily attributable to the 
rigors of basic training.  Rather, the treatise evidence 
merely raises the possibility that nondevelopmental causes, 
for example, persistent trauma, might have played a part in 
the etiology of the veteran's lumbar disc syndrome.  And this 
will not suffice.  Instead, the treatise evidence must 
discuss generic relationships with a degree of certainty such 
that under the facts of this particular case there is at 
least a plausible causality based on objective facts rather 
than on unsubstantiated lay medical opinion.  See, e.g., 
Wallin v. West, 11 Vet. App. 509, 514 (1998).  See also 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000) (citing 
Hensley v. West, 212 F.3d 1255, 1265 (Fed. Cir. 2000)).

So even considering this evidence, there still is no 
objective medical opinion indicating that, in this particular 
case, the veteran's current degenerative changes or pathology 
involving his lumbar spine-including his lumbar disc 
syndrome, are attributable to any incident or experience of 
military service.  

Since the veteran is a layman, he does not have the necessary 
medical training and/or expertise to give a probative opinion 
on determinative issues such as the diagnosis or etiology of 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
So there remains no competent evidence that his lumbar spine 
disorder had its onset during his period of active duty or 
that it is otherwise attributable to his military service.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

C.  Service Connection for Bilateral Tinea Pedis (Athlete's 
Feet)

Service medical records are negative for complaints, findings 
or treatment for fungal infections of the feet.  When the 
veteran was examined in January 1979 for service separation, 
the feet were evaluated as normal and no skin conditions were 
noted.  

A VA dermatologic examination was performed in June 1997.  
The veteran gave a history of active tinea pedis, 
interdigital type.  The diagnoses included interdigital tinea 
pedis, periodically active.  There is no indication as to the 
etiology of tinea pedis.

A claim for service connection for bilateral athlete's foot 
was received in March 2001.  In statements in support of the 
claim, the veteran maintained that he has athlete's foot, a 
foot fungus, that periodically breaks out, causing pain, 
swelling and discomfort.  He asserted that athlete's foot has 
been ongoing over the years since basic training when he 
developed the condition from standing on shower floors.  

A review of the evidence shows that service medical records 
are negative for any skin disorders of the feet.  Tinea pedis 
or athlete's foot was first medically verified almost twenty 
years after the veteran had completed service.  He has 
provided no medical opinion linking his current tinea pedis 
to his military service.

As was the case with his claim for his back disorder, medical 
nexus evidence, etiologically relating his tinea pedis to 
service, is a requirement for granting service connection.  
See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  His own 
unsubstantiated allegations concerning this will not suffice.  
See Espiritu, 2 Vet. App. at 494.

D.  Other Considerations

Since the preponderance of the evidence is against the 
veteran's claims, there is no reasonable doubt to resolve in 
his favor, and his appeal must be denied on both issues.  38 
U.S.C.A. 5107(b); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

New and material evidence has been received to reopen the 
claim of service connection for a postoperative back 
disorder; and to this extent, the appeal is granted.

However, on the merits, the claim for service connection for 
a postoperative back disorder is denied.

The claim for service connection for bilateral tinea pedis 
also is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



